DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 02/23/2021. The application is a continuation (CON) of the patent US 10,965,660 B2.
Claims 1-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner except the documents, which are not provided by the applicants.

Examiner’s Note
Applicants are suggested to include information, of the figures 8, 9 and related text of the specification, in the claims to provide the application in a better condition for an allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regard as their invention.

Claim 1 (claims 9 and 17 include similar limitations) recites “… obtaining a first DH parameter … receiving … a second DH parameter … determining that the response parameter is authentic; verifying the second DH parameter based on the second verification code; and computing a session key … being based on the first DH parameter and the second DH parameter”, however, it is not clear whether computing the second key is only based on received first and second DH parameters (e.g., not having any condition of determination or verification processes, etc.) or not (e.g., omitting necessary component/step which cause the claimed limitation unclear).
Claims 2-8, 10-16 and 18 depend from the claim 1, 9 or 17, and are analyzed and rejected accordingly.

Claim 19 recites “A second network device … generating a first DH parameter … a value from which the first DH parameter is derived”, however, it is not clear whether generating the first DH parameter and deriving the first DH parameter are the same or not (or it is not clear to define a boundary of the limitations).
Claim 20 recites “… the value from which the first DH parameter is derived comprises the first DH parameter”, however, it is not clear whether the first DH parameter is derived from the first DH parameter (e.g., deriving itself).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or a mathematical concept (e.g., mathematical calculations) without significantly more. The claims recite entities (e.g., a first network device, a communication device, a second network device, etc.) obtaining/receiving mathematically defined parameters, sending selected codes/parameters to one another, and performing mathematical calculations (e.g., computing a key) – see claim 17. There are no additional elements. The entities, which perform obtaining, receiving, sending, determining, verifying, computing/generating can be performed by a person or using a pen and paper. Thus, no additional elements integrate this judicial exception into a practical application. Claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no recited additional elements.
Further, the specification (see figures 5, 6; par. 0090, etc.) does not appear to reference computers or processing hardware (e.g., any specific component other than the general-purpose computer elements) operable for performing the claimed invention, or for practicing any application of the claimed invention. These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.  When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 12-15 of the US patent application 10,965,660 B2.

Current application No. 17/182553
Reference Patent No. US 10,965,660 B2
Claim 1: A first network device of a first communication network, the first network device being configured to perform operations comprising:
obtaining a challenge; obtaining a first Diffie-Hellman (DH) parameter; obtaining a first verification code for the first DH parameter;
sending, by the first network device, the challenge, the first DH parameter, and the first verification code to a communication device;
receiving, at the first network device, a second DH parameter, a second verification code, and a response parameter from the communication device;
determining that the response parameter is authentic; verifying the second DH parameter based on the second verification code; and – see the claims 12 and 13 in the right column.
computing a session key for communication between the communication device and the first network device, the session key being based on the first DH parameter and the second DH parameter.

Claim 1: A communication device for communicating with a network device of a communication network, … operations comprising:
receiving, … a challenge, a first Diffie-Hellman (DH) parameter, and a first verification code for the first DH parameter from the network device – note: to receive the challenge, the DH parameter and verification code from the network device, the network device must obtain and send them to the communication device; …
… and sending (or receiving at the network device), through the network, the second DH parameter, the second verification code, and the response parameter in an authentication response message to the network device to enable the network device to generate a session key (equivalent to computing the session key) for communication with the communication device.





Claim 12: The communication device according to claim 1 … configured to generate the second verification code based on at least one of the at least one result parameters (equivalent to the result/response parameter is used for the authentication or is authentic) and …
Claim 13: The communication device according to claim 1, wherein the second verification code is generated as a message authentication code based on at least the second DH parameter (equivalent to the second DH parameter can be verified based on the second verification code).
Claim 2: The first network device according to claim 1, wherein the session key is based on first and second values used for generating the first and second DH parameters, respectively.
Claim 2: The communication device of claim 1, being further … said session key being based on values used for generating the first DH parameter and the second DH parameter.


Claims 9 and 10 have similar limitations with the claims 12, 13, 14 and 15 (as similar to the claims described in the above table) of the patent US 10,965,660 B2, and they are analyzed and rejected accordingly.

Examiner’s Note Regarding Prior-art Rejections
As explained in the 112(b) and 101 rejections stated above, the current limitations are in a condition of lack of clarity and/or the abstract idea for a prior-art examination. However, a potential concept of the application can be found in US 2007/0192602 A1 by Blom (e.g., preventing unauthorized duplication of an identity module and authentication phase using the Diffie-Hellman private key, a shared secret key, a session key derivation, etc.); US 9,300,641 B2 by Laitinen et al. (e.g., performing authentication in a communication system including generating a master key based on an agreed key tied to an authentication procedure, utilizing a password as a key using digest authentication combined with Diffie-Hellman parameters, etc.); US 2009/0100264 A1 by Futa et al. (e.g., generating a key shared with an external device using a security scheme with validity of the external device and the Diffie-Hellman problem, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495